El Juez Presidente Sr. del Toro,
emitió la opinión del tribunal.
La demandante, una menor representada por su guar-*268dián at litem, reclamó de la demandada la suma de dos mil ochocientos dólares por daños y perjuicios. Alegó que el 4 de octubre de 1921 al cruzar su automóvil por cierto paso a nivel que existe en la carretera de Ponce a Santa Isabel, fué dañado negligentemente por una teresina de la deman-dada, ocasionándole los perjuicios reclamados. Contestó la demandada. Admitió el hecho del encuentro de las dos má-quinas, pero alegó que se debió no a su negligencia sino a la de la demandante. Fué el pleito a juicio. Ambas partes introdujeron y practicaron prueba llevándose a efecto una inspección ocular de la cual no hay constancia en los autos. En agosto 9, 1922, la corte dictó sentencia condenando a la demandada a pagar a la demandante la suma de novecien-tos noventa y cinco dólares.
No conforme la' demandada apeló señalando en su ale-gato la comisión de cuatro errores, a saber: 1, la corte erró al declarar probado que el automóvil pertenecía a la de-mandante; 2, erró al fijar el montante de los daños; 3, in-currió en error al no resolver que el accidente se debió a la negligencia de la demandante, 4, erró al no reconocer el derecho de vía franca a la demandada.
Como puede verse todo está reducido en este caso a la apreciación de la prueba.
A nuestro juicio existe prueba suficiente en los autos de que el automóvil dañado pertenecía a’ la demandante. No era necesario aportar evidencia documental. El testigo José Toro declaró de modo terminante que pertenecía a la menor y explicó como había sido comprado y pagado. La corte creyó su testimonio. Las repreguntas de la parte de-mandada con respecto al origen del dinero levantan ciertas dudas, pero no son suficientes para destruir por sí solas la credibilidad del testigo.
En su relación del caso y opinión la corte sentenciadora explica que la cantidad de $995 cuyo pago ordena, se forma así: $600 por la pérdida en el valor del automóvil, $225 *269por.lo gastado en el arreglo de los desperfectos, $170 por la ganancia dejada de obtener.
Hemos examinado la evidencia y en ella bay base sufi-ciente para las Conclusiones de la corte sentenciadora. La corte fijó las cantidades mínimas. Todo depende de la cre-dibilidad de los testigos. La apelante no ba demostrado que la corte abusara de su discreción.
En cuanto a quién es el culpable del accidente, la prueba es contradictoria. Ya dijimos que no bay dato en los autos que demuestre el resultado de la inspección ocular fuera de la conclusión de la corte sentenciadora. Dicba prueba debió ser muy importante porque a virtud de ella pudo cer-ciorarse el juez de la existencia' del cañaveral, a que se re-firieron los testigos de la demandante, que impedía ver la teresina. Un- examen de los autos revela que el chauffeur de la demandante no fué en verdad todo lo diligente que debió, pero revela también una negligencia Crasa por parte de la demandada al entrar en el pasó a nivel manejando el maquinista de espaldas a la carretera, sin colocar las ca-denas existentes, o ya que no se colocaban, sin cerciorarse de si en ese momento atravesaba o no alguna persona, animal o máquina.
Sostiene el demandado que por el becbo de haberse ma-nifestado a su maquinista por el dueño del ferrocarril pri-vado que cruzaba la carretera, que tenía la vía expedita., podía pasar sin precaución alguna el camino público. No llega a tanto su derecho. El dueño del ferrocarril al con-ceder la vía franca podía ordenar que ninguna otra de sus máquinas se interceptara, pero no podía usar exclusiva-mente del camino sin tomar precauciones. El camino se construyó por el pueblo para beneficio del pueblo y el dueño del ferrocarril es simplemente una parte ctel pueblo igual a la demandante que es otra parte del pueblo. El permiso concedido a la demandada para instalar sus vías sobre la carretera y pasar por ellas sus locomotoras, teresinas v *270vagones, no es exclusivo, ni la autoriza para prescindir de ejercitar el debido cuidado. Tales permisos se otorgan vi-niendo obligados los concesionarios a colocar barreras o Ca-denas o a adoptar otras precauciones cuando usan la vía. Y en este caso no se adoptó medida alguna.
Por virtud de todo lo expuesto, debe confirmarse la sen-tencia recurrida.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres Asociados Wolf, Aldrey, Hutchison y Franco Soto.